FOSTER, Circuit Judge
(dissenting). This suit is against an insurance company, and it is stipulated that the policy covered only such employees as were within the scope of the Texas Workmen’s Compensation Apt. The Texas law could not be made to apply to seamen engaged in interstate commerce. It •also is agreed that a man employed by the Ford Motor Company signifies by signing an employment slip that he is open for any kind of work within the jurisdiction of the company. It seems to me to be immaterial how much or how little work he does of unloading vessels. While doing that work, he is to be-classed as a seaman. When the deceased was injured, he was employed as a seaman engaged at the time in interstate commerce. I must admit that it is difficult to reconcile the various decisions dealing with state Compensation Laws as applied to maritime torts, but I can see no distinction in principle between the case at bar and the case of Northern Coal Co. v. Strand, 278 U. S. 142, 49 S. Ct. 88, 73 L. Ed.-.
On the authority of that case, which is the latest decision of the Supreme Court of which I am aware, I respectfully dissent.